Citation Nr: 0629931	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic abdominal 
pain, originally claimed as an undiagnosed muscle disorder, 
to include as secondary to malaria or Agent Orange exposure.

2.  Entitlement to service connection for Crohn's disease, to 
include as secondary to malaria or Agent Orange exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to malaria or Agent 
Orange exposure.

4.  Entitlement to service connection for a pulmonary 
disorder, including chronic obstructive pulmonary disease 
(COPD), to include as secondary to malaria or Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and Veteran's Spouse



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  The veteran had active service in Vietnam 
from September 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In a January 2003 rating decision, the RO denied 
service connection for Crohn's disease.  In an April 2002 
rating decision, the RO denied service connection for 
peripheral neuropathy, an undiagnosed muscle disability, and 
chronic obstructive pulmonary disease.  

The veteran and his wife testified at August 2003 and August 
2005 hearings before a Decision Review Officer and the 
undersigned Veterans Law Judge, and the certified transcripts 
are of record.  The Board first considered this appeal in 
October 2005 and determined that additional development was 
required.  The matter was remanded and the RO performed all 
requested development.  The issues on appeal remain denied 
and are properly returned to the Board for appellate 
consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have Crohn's disease.

3.  Abdominal pain did not begin during or as a result of 
service, to include as a result of malaria or herbicide 
exposure.

4.  The veteran does not have peripheral neuropathy.

5.  The veteran's pulmonary condition did not begin during or 
as a result of service, to include as a result of malaria or 
herbicide exposure.


CONCLUSIONS OF LAW

1.  Abdominal pain was not incurred in or aggravated by 
service, to include as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

2.  Crohn's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

4.  A pulmonary condition was not incurred in or aggravated 
by service, to include as a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in September 2001, September 2002, and March 
2005, VA notified the veteran of the information and evidence 
needed to demonstrate entitlement to service connection for 
his claims, including what part of that evidence the veteran 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  The letters did 
not notify the veteran of the evidence needed to demonstrate 
the degree of disability or the effective date of an award; 
however, the Board finds that the deficiency is not 
prejudicial because service connection for Crohn's disease, 
abdominal pain, peripheral neuropathy, and COPD is denied in 
this decision, and VA will not assign ratings or effective 
dates for those conditions.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice in September 2001 and September 2002, 
prior to the April 2002 and January 2003 AOJ decisions on 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and the Board.  All 
known and available records relevant to the issues on appeal 
were obtained and are associated with the veteran's claims 
file, and the veteran does not contend otherwise.  Therefore, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The veteran was diagnosed as having falciparum malaria in 
August 1969.  He was treated with Quinine, Dapsone, and 
Daraprim, and he was hospitalized for approximately two 
weeks.  During the veteran's September 1969 separation 
examination, the examiner noted that the condition was cured, 
and there was no evidence of residual impairments.  The 
veteran was granted service connection for malaria in an 
April 2002 rating decision.  During June 2003 and December 
2005 VA examinations, the examiners stated that there were no 
residuals of the veteran's 1969 malaria infection.  

The veteran and his wife presented several arguments related 
to a possible nexus between the veteran's in-service 
infection and his current conditions.  First, the veteran and 
his wife allege that malaria and related medications weaken 
the immune system and make individuals vulnerable to 
subsequent diseases or infections.  They specifically allege 
that Crohn's disease is possibly related to damage to the 
veteran's immune system residual from his in-service 
infection.  Second, they maintain that doctors do not 
understand the effects of malaria sufficient to appreciate 
its residuals or anticipate individual reactions to the 
disease.  Thus, even if the veteran's symptoms indicate an 
atypical reaction to malaria, they physician and his wife 
argue that physicians cannot conclusively disprove a 
relationship between those complaints and a history of 
malaria.  Third, the veteran and his wife suggest that 
malaria and related medications resulted in atrophy and 
mucosal depletion of the veteran's colon and intestines.  
They aver that those abnormalities indicate damage to the 
peripheral nervous system and result in mucosal erosions that 
may cause Crohn's disease and intestinal granulomas.

Fourth, the veteran and his wife aver that malaria damages 
the spleen and red blood cells, which deteriorate and form 
granulomas throughout the body.  They submitted treatise 
evidence indicating that red blood cells infected with 
malaria deposit microinfarctions in the liver, intestinal 
tract, kidneys, lungs, or other organs.  They allege that 
cysts of the veteran's liver and kidneys, granulomatis 
disease of his spleen, granulomatis colitis of the intestine 
(Crohn's disease), and possible sarcoidosis are related to 
spleen and cell damage residual from the veteran's in-service 
infection.  They aver that those abnormalities result in 
chronic inflammation with resultant pain.

At the outset, the Board notes that lay statements of record, 
without supporting medical evidence, cannot alone establish 
entitlement to service connection.  Although lay witnesses 
such as the veteran and his wife are competent to describe 
the veteran's symptoms, they lack the medical expertise 
necessary to make diagnoses, identify damage residual from 
the 1969 malaria infection, or relate the veteran's current 
symptoms to a particular etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  
Therefore, the arguments described above cannot alone 
establish a relationship between malaria and the veteran's 
current symptoms unless medical evidence of record confirms 
the validity of the veteran's hypotheses.  

In addition to malaria, the veteran avers that his conditions 
are possibly related to Agent Orange; he avers that in-
service herbicide exposure resulted in nerve damage and 
consequent pain.  Because the veteran had active service 
during the Vietnam War, the Board will presume that he was 
exposed to herbicide agents during service.  See 38 C.F.R. § 
3.307(a)(6)(iii) (stating that a veteran who served in 
Vietnam between January 1962 and May 1975 is presumed to have 
been exposed to an herbicide agent during service).  

Service connection may be granted on a presumptive basis if a 
veteran was exposed to herbicide agents during service and 
displays symptoms of conditions listed in 38 C.F.R. 3.309(e) 
within certain specified periods.  Crohn's disease, abdominal 
pain, chronic peripheral neuropathy, and COPD are not listed 
in that regulation, and the presumption will not apply in 
this case.  Nevertheless, VA may award service connection if 
evidence directly establishes that the veteran's conditions 
are caused by herbicide exposure.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for a disability medically shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Crohn's Disease

In a July 2002 statement, Willard M. West, M.D., stated that 
the veteran had been diagnosed as having Crohn's disease and 
was entitled to disability compensation.  Medical evidence of 
record indicates that the veteran received medication for 
Crohn's disease at a VA medical center in June 2002.  During 
related consultations, he described a long history of the 
condition.

In September 2002 and September 2003, a VA physician and an 
infectious disease specialist noted that an August 2002 
colonoscopy with tissue biopsy was negative for Crohn's 
disease.  Based on that evidence, a gastrointestinal 
specialist refuted a diagnosis of Crohn's disease.  

During a December 2005 VA examination, the examiner opined 
that the veteran did not have Crohn's disease based on 
objective medical evidence, including:  2002 colonoscopies 
and removal of colon polyps that revealed no signs of the 
condition; a negative August 2001 H. pylori test; an August 
2001 barium enema that showed diverticula but no other 
pathologies; an August 2001 computed tomography (CT) scan of 
the veteran's abdomen that revealed a renal cyst but no other 
gastrointestinal abnormalities; and a normal ultrasound of 
the abdomen, nuclear scan of the liver, and intravenous 
pyelogram.

The Board finds that the veteran does not have Crohn's 
disease.  Although Dr. West diagnosed the condition and 
prescribed medications, subsequent physicians questioned that 
diagnosis based on a lack of corroborating medical evidence.  
Consequently, the preponderance of the evidence indicates 
that the veteran does not have Crohn's disease, and service 
connection is denied.  

Abdominal Pain

The veteran avers that he began experiencing lower abdominal 
pain near the right groin in approximately 1995.  Physicians 
have had difficulty identifying the precise etiology of 
abdominal pain and have attributed discomfort to muscle 
strain, osteoarthritis of the back and hip, irritable bowel 
syndrome, and possible Crohn's disease.

The veteran's primary physician in 2000, Tony L. Ross, M.D., 
suggested that abdominal pain was musculoskeletal in nature, 
possibly related to abdominal strain or back and hip pain.  
During examinations, there was evidence of abdominal wall 
tenderness but otherwise normal abdominal examinations and 
alleviation of abdominal symptoms with use of Vioxx.  An 
October 2000 bone body scan and February 2001 CT scans of the 
veteran's abdomen and pelvis were within normal limits aside 
from evidence consistent with cysts of the liver.  

Dr. Ross referred the veteran to David Bratton, M.D., an 
orthopedic specialist.  
In April 2000, the veteran alleged that hip movement 
reproduced abdominal pain.  There was x-ray evidence of 
osteoarthritis of the veteran's hips, and the veteran stated 
that an injection of his hips alleviated sixty-five to 
seventy percent of pain in the right groin area.  Magnetic 
resonance imaging (MRI) was unremarkable for significant 
pathology.  Based on that evidence, Dr. Bratton attributed 
the veteran's symptoms to arthritis.  Yet in October 2000, 
Dr. Bratton stated that he could not orthopedically relate 
the cause of lower abdominal discomfort.

The veteran also received care from a gastrointestinal 
specialist and a general and peripheral vascular surgery 
clinic in 2000.  Robert W. Herring, Jr., M.D., noted that a 
January 2000 colonoscopy did not alleviate the veteran's 
abdominal symptoms, and he opined that the veteran's 
abdominal pain was functional in nature.  Charles E. Morton, 
M.D., observed that the veteran's pain decreased after a hip 
injection, and he suggested that abdominal pain was 
musculoskeletal, related to hip pain.

In 2001, the veteran began receiving treatment from Robert C. 
Bone, M.D., a general physician.  An August 2001 
transabdominal pelvic ultrasound, barium enema, and computed 
tomography (CT) scan of the veteran's abdomen and pelvis were 
normal.  An abdominal ultrasound revealed two left renal 
cysts.  In September 2001, hepatobiliary imaging was normal.

In July 2002, Willard M. West, M.D., diagnosed probable 
inflammatory bowel disease.  In September, the veteran stated 
that a gastrointestinal physician had diagnosed irritable 
bowel syndrome.  In September 2003, Lisa Laya, M.D., noted 
that the veteran received regular treatment for irritable 
bowel syndrome.  

During a December 2005 VA examination, the veteran complained 
of significant abdominal pain with occasional cramping, 
constipation, and diarrhea.  He also described a history of 
blood in his urine and stools.  The examiner noted that 
medication prescribed to treat irritable bowel syndrome 
alleviated the veteran's symptoms of abdominal pain, 
diarrhea, and constipation.  The examiner diagnosed irritable 
bowel syndrome.  The examiner opined that irritable bowel 
syndrome was not related to malaria or presumed Agent Orange 
exposure.

The veteran has a history of surgical procedures.  Robert W. 
Herring, Jr., M.D., removed five polyps of the veteran's 
colon during a December 2000 colonoscopy.  In 1998 or 1999, 
physicians repaired a right inguinal hernia.  In January 
2002, physicians performed a laparoscopic abdominal surgery 
and appendectomy.  None of the procedures alleviated 
abdominal pain.  The veteran also has a history of benign 
prostatic hypertrophy, chronic prostatitis, and sigmoid 
diverticulosis, diagnosed in August 2001 by Dr. Bone.

Although there is significant ambiguity related to the 
etiology of the veteran's abdominal pain, a VA examiner 
suggested that symptoms were probably attributable to 
irritable bowel syndrome.  There is no medical evidence of 
record indicating that the condition began during or as a 
consequence of service.  The veteran did not complain of 
symptoms until 1995, and he was not diagnosed as having 
irritable bowel syndrome until 2002.  Furthermore, a VA 
examiner specifically opined that there was no relationship 
between the condition and malaria or presumed Agent Orange 
exposure.  

Additionally, no evidence of record indicates that any 
proposed etiology of pain-including arthritis, abdominal 
strain, hernias, cysts, polyps, appendicitis, prostatitis, 
diverticulosis, and possible Crohn's disease-is related to 
the veteran's service.  The veteran did not complain of 
abdominal symptoms during service or during his separation 
examination, and he avers that he did not experience chronic 
abdominal pain until 1995, more than thirty years after his 
discharge.  No medical opinion of record suggests that there 
is a relationship between the veteran's abdominal pain and 
his active service, prior malarial infection, or presumed 
herbicide exposure.  

The veteran describes several possible effects of malaria 
that might result in chronic abdominal pain.  Yet, as 
discussed above, the veteran's assertions alone, without 
corroborating medical evidence, cannot establish entitlement 
to service connection.  Notably, there is no medical evidence 
that abdominal pain is related to possible granulomas, damage 
to the immune system, or atrophy and mucosal depletion of the 
intestines; in fact, two VA examiners specially opined that 
there was no evidence of residuals of the veteran's in-
service malaria infection.  

The veteran submitted treatise evidence to support his 
hypotheses.  Although treatises may provide relevant 
information about malaria and its long-term effects, they 
fail to establish that the veteran experienced the reactions 
described in the treatise.  More significantly, treatises 
offer no direct evidence that the veteran's current symptoms 
are related to his prior malarial infection.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (noting that generic 
treatise evidence is usually too general and inconclusive to 
demonstrate specific elements of veterans' claims).  
Therefore, treatise evidence of record, without 
individualized, corroborating medical evidence, cannot 
establish a direct relationship between malaria and the 
veteran's abdominal pain.  The Board finds that, because the 
veteran's medical record is devoid of any confirmed nexus 
between the veteran's in-service infection and his current 
abdominal pain, the preponderance of the evidence indicates 
that the veteran's symptoms are not related to service.  
Therefore, service connection for abdominal pain must be 
denied.

Peripheral Neuropathy 

The veteran avers that Robert C. Bone, M.D., diagnosed 
peripheral neuropathy of the veteran's hands and fingers.  
The veteran complains of a feeling of coldness in both hands.  
Yet during a December 2005 VA examination, the veteran denied 
peripheral neuropathies or other neurologic symptoms.  The 
examiner stated that the veteran did not have peripheral 
neuropathy.

The Board finds that the veteran does not have a current 
disability related to peripheral neuropathy.  The veteran has 
not complained of or sought treatment for symptoms indicative 
of peripheral neuropathy, and recovered medical records, 
including records from Dr. Bone, do not include any reference 
to symptoms of or a diagnosis of peripheral neuropathy.  

The veteran alleges that evidence indicating atrophy and 
mucosal depletion of the intestines demonstrates damage to 
the peripheral nervous system.  He also submitted treatise 
evidence indicating that cerebral malaria may result in brain 
damage and associated neurological, neuropsychological, and 
neuropsychiatric symptoms. Yet no medical evidence confirms 
that alleged intestinal atrophy and mucosal depletion damaged 
the peripheral nervous system; in fact, a VA examiner 
specifically found that the veteran did not have peripheral 
neuropathy.  Although treatises may provide relevant 
information about malaria and its long-term effects, they 
fail to establish that the veteran's infection in particular 
resulted in damage and subsequent neurologic impairments.  
See Libertine, 9 Vet. App. at 523.  Because there is no 
medical evidence of record indicating that the veteran has a 
current disability related to peripheral neuropathy, service 
connection must be denied.

Pulmonary Condition

February and August 2001 CT scans of the veteran's abdomen 
revealed emphysematous changes of the veteran's lung bases, 
old granulomatous disease of the left base, COPD, and bullous 
disease of the lung bases.  In September 2002, a VA physician 
referenced the veteran's history of histoplasmosis.  Chest x-
rays revealed bilateral pulmonary emphysema and calcified 
granuloma of the left base.  The veteran was diagnosed as 
having a tobacco use disorder in September 2003.  

In a December 2005 opinion, a VA examiner opined that there 
was no relationship between COPD and malaria or presumed 
Agent Orange exposure.  

There is no medical evidence that the veteran's pulmonary 
condition is related to service.  The veteran did not 
complain of pulmonary problems during service or during his 
separation examination, and he was not diagnosed as having 
the condition until more than thirty years after his 
discharge.  That significant lapse of time undermines a 
finding that there is a causative relationship between the 
veteran's active service and his current pulmonary symptoms.  

The veteran described several possible effects of malaria 
that might result in pulmonary impairments, and he submitted 
treatise evidence indicating that malaria may result in 
deposits in the lungs.  Yet the treatise evidence is too 
generalized and hypothetical to establish that evidence of 
granulomatous disease was caused by malaria.  Additionally, 
there is no medical evidence of record indicating that 
abdominal pain is related possible granulomas or damage to 
the immune system.  More dispositive of the veteran's claim 
is a VA examiner's opinion that the veteran's pulmonary 
condition is not related to malaria or Agent Orange exposure.  
That opinion is supported by medical evidence of record, 
which is devoid of any finding that the veteran's symptoms 
are related to service, malaria, or presumed Agent Orange 
exposure.  Therefore, because there is no evidence that the 
veteran's pulmonary condition is related to his active 
service, service connection must be denied.


ORDER

Service connection for Crohn's disease is denied.

Service connection for chronic abdominal pain is denied.

Service connection for peripheral neuropathy is denied.

Service connection for a pulmonary disorder is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


